IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs January 10, 2012

           VINCENT D. HADLEY v. HENRY STEWARD, WARDEN

            Direct Appeal from the Circuit Court for Lauderdale County
                     No. 6500 Joseph H. Walker, III, Judge




                  No. W2011-01750-CCA-R3-HC - Filed July 2, 2012


Petitioner, Vincent D. Hadley, appeals from the trial court’s summary dismissal of the habeas
corpus petition filed by Petitioner. Petitioner asserts on appeal that the indictment, which
resulted in his guilty plea to felony murder in 1994, is defective and that the judgment is
void. After reviewing the briefs of the parties and the entire record on appeal, we affirm the
judgment of the habeas corpus court pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals of Tennessee.

                      Tenn. R. App. P. 3 Appeal as of Right;
           Judgment of the Lauderdale County Circuit Court Affirmed
    Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

Vincent D. Hadley, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; and D. Michael Dunavant, District Attorney General, for the appellee, State of
Tennessee.

                              MEMORANDUM OPINION

        The indictment returned by the Shelby County Grand Jury in Petitioner’s case alleges
in pertinent part,

        . . . that: VINCENT D. HADLEY, on August 6, 1993, in Shelby County,
        Tennessee, and before the finding of this indictment, did unlawfully kill [the
         victim] a child under the age of thirteen (13) years of age, the death of the
         said child having resulted from Aggravated Child Abuse, as defined by
         Section 39-15-402, committed by the aforementioned, Vincent D. Hadley
         against the said [victim], in violation of T.C.A. § 39-13-202, against the
         peace and dignity of the State of Tennessee.

        In his pro se brief, Petitioner generally asserts that the indictment fails to allege all the
elements of felony murder, and fails to state facts and circumstances sufficient “to constitute
the crime of murder.” Petitioner also reincorporates in his brief the arguments of law alleged
in his petition for habeas corpus relief. While definitely not approving of this method for
presenting an argument on appeal, we do note that the essence of his argument in the petition
concerning the alleged deficiency of the indictment is that the indictment failed to allege the
appropriate mens rea of “recklessly” as to felony murder. Even if that mens rea was a
necessary element at the time of the offense, the indictment was not defective for failing to
allege that Petitioner acted “recklessly.” In State v. Carter, 988 S.W.2d 145 (Tenn. 1999),
the defendant was convicted of felony murder when that offense’s definition included as an
element a reckless killing of another person in the perpetration of a statutorily specified
felony. See Tenn. Code Ann. § 39-13-202(a)(2)(1991). The indictment, just like the
indictment in Petitioner’s case, failed to allege “recklessly” or any other mental state. The
supreme court in Carter rejected the defendant’s argument that the indictment was deficient
“for failing to allege the appropriate mental state of recklessness.” Carter, 988 S.W.2d at
148. Specifically, our supreme court stated,

         This Court has relaxed the strict pleading requirements of common law as
         noted in State v. Ruff, 978 S.W.2d 95, 100 (Tenn. 1998), by holding that an
         indictment which includes a reference to the criminal statute that sets forth
         the mens rea is sufficient to give a defendant notice of the applicable mental
         state.

Carter, 988 S.W.2d at 148.

       The indictment in Petitioner’s case alleged the correct applicable statutes. The
indictment is sufficient. The judgment is not void. Petitioner is not entitled to relief in this
appeal. The judgment is affirmed.

                                         CONCLUSION

       The judgment of the trial court was in a proceeding without a jury, it was not a
determination of guilt, the evidence does not preponderate against the finding of the trial
court, and no error of law requiring a reversal of the judgment is apparent on the record.

                                                 -2-
Accordingly, the judgment of the trial court is affirmed by memorandum opinion pursuant
to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.


                                        _________________________________________
                                        THOMAS T. WOODALL, JUDGE




                                          -3-